J-S45025-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 RICHARD RIOS                             :
                                          :
                    Appellant             :   No. 3294 EDA 2019


          Appeal from the PCRA Order Entered October 23, 2019,
           in the Court of Common Pleas of Philadelphia County,
           Criminal Division at No(s): CP-51-CR-0015924-2010.


BEFORE: BOWES, J., KUNSELMAN, J., and MURRAY, J.

MEMORANDUM BY KUNSELMAN, J.:                    FILED DECEMBER 15, 2020

      Richard Rios appeals from the order denying his first petition for relief

pursuant to the Post Conviction Relief Act (“PCRA”). 42 Pa.C.S.A. §§ 9541-

9546. We affirm.

      The pertinent facts and procedural history are as follows: On May 2,

2012, Rios entered a negotiated guilty plea to third-degree murder and related

charges. That same day, the trial court sentenced Rios to an aggregate term

of twenty-five to fifty years of imprisonment. Rios did not file a motion to

withdraw his plea or a direct appeal.

      On April 27, 2018, Rios filed a pro se PCRA petition. The PCRA court

appointed counsel. On September 14, 2018, PCRA counsel filed a motion to

withdraw and a “no-merit” letter pursuant to Commonwealth v. Turner, 544

A.2d 927 (Pa. 1988), and Commonwealth v. Finley, 550 A.2d 213 (Pa.
J-S45025-20



Super. 1988) (en banc). The PCRA court issued a Pa.R.Crim.P. 907 notice of

its intent to dismiss Rios’ PCRA petition without a hearing. After being granted

an extension, Rios filed a pro se response in which he requested permission

to raise a claim of trial counsel’s ineffectiveness for failing to file a direct

appeal. According to Rios, he was unaware of this fact until he received and

reviewed PCRA counsel’s Turner/Finley letter.

       Given Rios’ request, the PCRA court appointed new counsel, 1 who filed

an amended PCRA petition on May 8, 2019. The Commonwealth filed a motion

to dismiss. On September 19, 2019, the PCRA court issued another Rule 907

notice of its intent to dismiss Rios’ PCRA petition as untimely. Rios filed a pro

se response. By order entered October 23, 2019, the PCRA court denied Rios’

petition. This timely appeal followed. Both Rios and the PCRA court have

complied with Pa.R.A.P. 1925.

       This Court’s standard of review regarding an order dismissing a petition

under the PCRA is to ascertain whether “the determination of the PCRA court

is supported by the evidence of record and is free of legal error. The PCRA

court’s findings will not be disturbed unless there is no support for the findings

in the certified record.” Commonwealth v. Barndt, 74 A.3d 185, 191-92

(Pa. Super. 2013) (citations omitted).


____________________________________________


1The PCRA court never granted PCRA counsel permission to withdraw. The
appointment of new counsel was necessitated by PCRA counsel’s death in
February, 2019.


                                           -2-
J-S45025-20



        On appeal, Rios claims that the PCRA court erred in dismissing his PCRA

petition without holding a hearing. See Rios’ Brief at 4. Before addressing

this claim, however, we must first determine if the PCRA court correctly

concluded that Rios’ 2018 PCRA petition was untimely.

        Generally, a petition for relief under the PCRA, including a second or

subsequent petition, must be filed within one year of the date the judgment

is final unless the petition alleges, and the petitioner proves, that an exception

to the time limitation for filing the petition, set forth at 42 Pa.C.S.A. sections

9545(b)(1)(i), (ii), and (iii), is met.2 A PCRA petition invoking one of these

statutory exceptions must be filed within sixty days of the date the claims

could have been presented. 42 Pa.C.S.A. § 9545(b)(2).3 Asserted exceptions
____________________________________________


2   The exceptions to the timeliness requirement are:

        (i) the failure to raise the claim previously was the result of
        interference of government officials with the presentation of the
        claim in violation of the Constitution or laws of this Commonwealth
        or the Constitution or laws of the United States.

        (ii) the facts upon which the claim is predicated were unknown to
        the petitioner and could not have been ascertained by the exercise
        of due diligence; or

        (iii) the right asserted is a constitutional right that was recognized
        by the Supreme Court of the United States or the Supreme Court
        of Pennsylvania after the time period provided in this section and
        has been held by that court to apply retroactively.

42 Pa.C.S.A. §§ 9545(b)(1)(i), (ii), and (iii).

3 Although this statutory section has been amended to extend the filing
deadline to one year, it only “applies to claims arising on [December] 24, 2017



                                           -3-
J-S45025-20



to the time restrictions for a PCRA petition must be included in the petition,

and may not be raised for the first time on appeal.               Commonwealth v.

Furgess, 149 A.3d 90 (Pa. Super. 2016).

       Because Rios did not file a direct appeal, for PCRA timeliness purposes,

his judgment of sentence became final in thirty days, on May 31, 2012. See

42 Pa.C.S.A. § 9545(b)(3). Thus, Rios had until May 31, 2013, to file a timely

PCRA petition. Because he filed the petition at issue on April 27, 2018, it is

untimely unless he satisfied his burden of pleading and proving that one of

the enumerated exceptions applies.

       Rios claims that his PCRA petition is timely because he asked trial

counsel to file a direct appeal, but only learned that prior counsel failed to file

his requested appeal when he reviewed PCRA counsel’s Turner/Finley letter

dated September 14, 2018.             According to Rios, he raised this “newly-

discovered” claim within sixty days of learning that trial counsel did not file

the requested appeal.

       With this claim, Rios attempted to establish the PCRA’s timeliness

exception found at section 9545(b)(1)(ii).

          The timeliness exception set forth in Section 9545(b)(1)(ii)
          requires a petitioner to demonstrate he did not know the
          facts upon which he based his petition and could not have
          learned of those facts earlier by the exercise of due
          diligence. Due diligence demands that the petitioner take
          reasonable steps to protect his own interests. A petitioner
____________________________________________


or thereafter.” See § 9545(b)(2).              Prior counsel’s alleged failure to file a
requested appeal occurred in 2012.


                                           -4-
J-S45025-20


         must explain why he could not have learned the new fact(s)
         earlier with the exercise of due diligence. This rule is strictly
         enforced. Additionally, the focus of this exception is on the
         newly discovered facts, not on a newly discovered or newly
         willing source for previously known facts.

            The timeliness exception set forth at Section
         9545(b)(1)(ii) has often mistakenly been referred to as the
         “after-discovered evidence” exception.       This shorthand
         reference was a misnomer, since the plain language of
         subsection (b)(1)(ii) does not require the petitioner to allege
         and prove a claim of “after-discovered evidence.” Rather,
         an initial jurisdictional threshold, Section 9545(b)(1)(ii)
         requires a petitioner to allege and prove that there were
         facts unknown to him and that he exercised due diligence in
         discovering those facts. Once jurisdiction is established, a
         PCRA petitioner can present a substantive after-discovered
         evidence claim.

Commonwealth v. Brown, 111 A.3d 171, 176 (Pa. Super. 2015) (citations

omitted). To prevail on such a claim, “[a] defendant must explain why he

could not have learned the new fact(s) earlier with the exercise of due

diligence.” Commonwealth v. Monaco, 996 A.2d 1076, 1080 (Pa. Super.

2010). “This rule is strictly enforced.” Id.    “Due diligence demands that the

petitioner   take   reasonable    steps   to   protect   his   own    interests[.]”

Commonwealth v. Sanchez, 204 A.3d 524, 526 (Pa. Super. 2019).

      Here, the PCRA court rejected Rios claim:

             Initially, [Rios] makes a bald assertion that he requested
         an appeal be filed subsequent to his guilty plea. His
         pleadings contain no averments of any statements made to
         counsel of such a request nor provide any proof that the
         request was made. Moreover, [Rios] utterly fails to specify
         any attempts on his part to ascertain the status of the
         allegedly requested motions or appeal for almost five
         year[s,] i.e. (contact counsel or the court). [Rios] is
         required to exercise due diligence by taking reasonable


                                       -5-
J-S45025-20


         steps to protect his own interests. Notably, [Rios’] initial,
         pro se PCRA petition makes not mention of a prior appeal
         and only raises an issue of governmental interference in the
         form of [Brady v. Maryland, 373 U.S. 83 (1963),]
         material. It is only when [Rios] did not prevail on his initial
         claim that he “realized” that no direct appeal had been filed.
         Therefore, [Rios] cannot establish that he exercised due
         diligence.

PCRA Court Opinion, 1/6/20, at 5-6 (some citations omitted).

      Our review of the record and applicable case law supports the PCRA

court’s conclusion that Rios has not demonstrated due diligence. See, e.g.,

Commonwealth v. Carr, 768 A.2d 1164, 1168 (Pa. 2011) (finding no due

diligence when “[a] phone call to [the petitioner’s] attorney or the clerk of

courts would have revealed that no appeal had been filed”).

      In sum, because Rios did not plead and prove a timeliness exception,

the PCRA court correctly concluded that it lacked jurisdiction to consider his

untimely petition.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/15/2020




                                      -6-